Citation Nr: 1614109
Decision Date: 04/07/16	Archive Date: 05/26/16

DOCKET NO.  10-47 169    DATE  APR 7 2016


On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to January 1976, from July 1977 to September 1981, and from August 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that although the Veteran filed a claim for service connection for depression in June 2009, the Veteran had been previously denied service connection for PTSD in a January 2006 rating decision.  At that time, the medical evidence of record documented other psychiatric diagnoses.  Under Clemons v. Shinseki, the Veteran's original PTSD claim should have also evaluated the Veteran's entitlement to service connection for other psychiatric diagnoses.  See Clemons, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Board has therefore recharacterized the claim as a claim to re-open the Veteran's entitlement to service connection for PTSD and broadened the claim to include all acquired psychiatric disabilities.

The issue(s) of whether service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Service connection for PTSD was initially denied in a January 2006 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.

2. New evidence submitted since the January 2006 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for PTSD was denied by a January 2006 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for PTSD was initially denied in January 2006 because there was no evidence of record confirming the presence of PTSD stressors during service.  The evidence of record at the time only included the Veteran's initial claim, service treatment records, and the Veteran's VA treatment records from October 2004 to October 2005.  According to the RO the available evidence was "insufficient to confirm that the veteran actually engaged in combat or was a prisoner of war."

However, evidence added to the record since January 2006 includes appellant statements detailing his claimed in-service stressors.  These include his December 2010 statement that he suffered a motorcycle accident during his service; his March 2011 statement that a grenade simulator went off in his hands; his July 2012 statement that his PTSD was related to his motorcycle accident and that he was in fear of his life in Kuwait when an ammunition barge caught fire next to an ammunition dump; and his November 2012 statement that he developed PTSD during his experience in the Gulf War.  Additionally, the Veteran underwent a new VA PTSD examination in November 2012.

This evidence is "new" as it was not previously submitted to agency decision makers.  It is also "material" as the evidence relates to unestablished facts necessary to substantiate the Veteran's claim; namely, in-service stressors and evidence towards a possible PTSD diagnosis.  Accordingly, the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The new evidence added to the record since January 2006 also includes evidence of additional psychiatric disabilities of which the Veteran has been diagnosed, namely a major depressive disorder.  As mentioned above, the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons, 23 Vet. App. at 5. Therefore, the Veteran's reopened claim for PTSD includes all acquired psychiatric disabilities.  This underlying claim is addressed in the remand portion of this decision.



ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is reopened, and to that extent only, the appeal is granted.



REMAND

The Board finds that additional development is necessary prior to appellate review of a claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Veteran contends that his acquired psychiatric disability is related to his service.  However, the precise nature of the Veteran's psychiatric disability is somewhat in question.  While the Veteran claims to suffer from PTSD brought on from in-service stressors, there is no evidence of record of a PTSD diagnosis nor is there any opinion of record as to whether the Veteran's claimed PTSD is related to fear of a hostile military or terrorist activity.  Also, the evidence of record does not contain an opinion as to the Veteran's lay statements regarding the incurrence of a psychiatric disorder during service.

Additionally, in a VA treatment record dated December 2000, the Veteran's psychologist ordered basic psychological testing and noted that the Veteran "has also been tested by social security."  It is unclear from the evidence of record whether the Veteran has applied for or is receiving Social Security Administration (SSA) benefits and no attempt to obtain SSA records has been undertaken.  As SSA records may contain information relevant to the Veteran's claim, they should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.

2. Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Provide diagnoses for all psychiatric disorders identified.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the June 2009 claim for service connection.  Please note that if the Veteran does not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b. For each psychiatric disorder (other than a personality disorder) identified, is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service? Please explain why or why not.  In addressing whether any identified psychiatric disorder arose during or is related to service, the examiner should specifically discuss whether the Veteran's claimed PTSD is related to fear of a hostile military or terrorist activity and his lay statements regarding the incurrence of a psychiatric disorder in service.

3. After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or the Board has remanded.   Kutscherousky v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals





